

















CONFIDENTIAL













ASSET PURCHASE AGREEMENT

by and among

IMAR Group, Inc., a wholly-owned subsidiary of Challenger Powerboats, Inc.

and

Execute Sports Inc.

















August 29, 2007

















 







--------------------------------------------------------------------------------







Table of Contents




ARTICLE I. CLOSING

4

ARTICLE II. PURCHASE AND SALE

4

2.1

Purchased Assets

4

2.2

Excluded Assets

5

2.3

Payments

6

2.5

Allocation Reporting

6

ARTICLE III. LIABILITIES AND OBLIGATIONS

6

3.1

Obligations Assumed

6

3.2

Liabilities and Obligations Not Assumed

6

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER

7

4.1

Organization

7

4.2

Authority; Sufficiency of Purchased Assets

7

4.3

Consents

8

4.4

Legal Actions

8

4.5

Personal Property, Inventory, Other Tangible Assets, and Intellectual Property

8

4.6

Material Agreements

10

4.7

Applicable Laws and Permits

12

4.8

Certain Changes

12

4.9

Seller Financial Reports

13

4.10

WARN Act Notices

14

4.11

Product Liability

14

4.12

Brokers

14

4.13

Insurance

14

4.14

Status of Buyer and Seller

14

4.15

Reliance

15

4.16

Disclosure

15

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER

15

5.1

Organization

15

5.2

Authority

15

5.3

Consents

15

5.4

Defaults

15

5.5

Brokers

16

ARTICLE VI. COVENANTS

16

6.1

Consents; Failure to Obtain Consents

16

6.2

Further Assistance

16

6.3

Tax Returns

16

6.4

Proration

16

6.5

Covenant Not to Compete

16

6.6

Transition Cooperation; Mail Received After Closing

18

6.7

Confidentiality

18

6.8

Certain Closing Expenses

19

6.9

Waiver of Bulk Sales Compliance

19

6.10

Post-Closing Payments

19

6.11

Cooperation on Tax Matters

19

6.12

Delivery of Retained Records

19

6.13

Conduct of Businesses

19

6.14

Access to Books and Records and Customers and Suppliers

22

ARTICLE VII. CONDITIONS TO CLOSING

22

7.1

Buyer’s Conditions Precedent to Closing

22

7.2

Seller’ Conditions Precedent to Closing

23








- 4 -

 

 







--------------------------------------------------------------------------------










ARTICLE VIII. SURVIVAL; INDEMNIFICATION

23

8.1

Agreement to Indemnify

23

8.2

Survival of Representations, Warranties and Covenants

24

8.3

Procedures for Indemnification

24

ARTICLE IX. TERMINATION

26

9.1

Grounds for Termination

26

9.2

Effect of Termination

26

ARTICLE X. MISCELLANEOUS

26

10.1

Notice

26

10.2

Assignability

27

10.3

Exhibits and Schedules

27

10.4

Sections and Articles

28

10.5

Entire Agreement

28

10.6

Headings

28

10.7

Certain Definitions

28

10.8

Attribution of Knowledge

28

10.9

Time of the Essence

28

10.10 Controlling Law, Submission to Jurisdiction

29

10.11 No Third Party Beneficiaries

29

10.12 Amendments and Waivers

29

10.13 Number and Gender of Words

29

10.14 Invalid Provisions

29

10.15 Multiple Counterparts

30

10.1

 Joint Drafting

30

10.17 Expenses

30

10.18 Seller Representative

30








 5

 







--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT




This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 29, 2007,
is entered into by and among IMAR Group, Inc. (“Seller”), a wholly-owned
subsidiary of Challenger Powerboats, Inc., a Nevada corporation and Execute
Sports Inc., a Nevada corporation ( “Buyer”).

R E C I T A L S:

WHEREAS, Seller is in the business of designing, manufacturing and marketing
powerboats; and

WHEREAS, on the terms and conditions hereof, Buyer wishes to purchase from
Seller and Seller wish to sell, transfer, assign and deliver to Buyer
substantially all of the assets and rights relating to, used in or held for use
in relation to Seller’s Sugar Sands line of powerboats (collectively, the
“Business”).

NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto agree as follows:

ARTICLE I.

CLOSING




The closing of the purchase and sale contemplated hereby (the “Closing”) will
take place at the offices of Challenger Powerboats, at 10:00a.m. local time on
the earlier of: (i) August 29, 2007 or (ii) the third Business Day after all of
the conditions to Closing set forth in Sections 7.1 and 7.2 have been satisfied
or waived by the party entitled to waive the same, or such other date as to
which Buyer and Seller Representative (as defined herein) may agree in writing
(the “Closing Date”). The Closing shall be effective as of 12:01 a.m., Eastern
Time, on the Closing Date (the “Effective Time”).

ARTICLE II.

PURCHASE AND SALE




2.1

Purchased Assets.  Subject to the terms and conditions of this Agreement, and on
the basis of the representations, warranties and indemnities contained or
referred to herein, at the Closing, Seller shall, and shall cause each Seller
Entity (as defined below) to, sell, transfer, convey, assign and deliver to
Buyer, and Buyer shall purchase from Seller, free and clear of all liens,
pledges, mortgages, security interests, conditional sales contracts, charges,
hypothecations, or monetary encumbrances whatsoever or adverse claims, title
defects or restrictions (each, a “Lien”) (other than Permitted Liens and
Permitted Exceptions as such terms are hereinafter defined), all right, title
and interest of Seller or any Seller Entity in and to all the assets, properties
and rights to the extent relating to, currently being used, or held for use in
the Businesses or necessary for the operation of the Businesses, excepting only
the Excluded Assets (as defined in Section 2.2), wherever located, and whether
or not reflected on the books of Seller or any Seller Entity (collectively, the
“Purchased Assets”), including, but not limited to, all of Seller’s or any
Seller Entity’s right, title and interest in and to the following:

(a)

all real tangible and intangible property, together with all easements, rights
and privileges appurtenant thereto, leased by any Seller and/or any Seller
Entity as of the Closing Date, as listed and designated on Schedule 4.5(e) (the
“Leased Real Property”);

(b)

all Permits (as defined in Section 4.8), in each case to the extent transferable
or assignable;

(c)

all records, files, books and operating data, whether in print, electronic or
other media, to the extent relating to the Businesses or any of the Purchased
Assets, including without limitation Confidential Information (as defined in
Section 6.8 hereof), equipment maintenance records, correspondence, financial,
sales, market and credit information and reports, drawings, patterns, slogans,
market research and other research materials and contract documents;





 6

 







--------------------------------------------------------------------------------







(d)

all prepaid expenses and deposits of the Businesses;

(e)

(i) all goodwill to the extent incident to or associated with the Businesses as
a going concern, all customer, supplier and distributor lists and all other
information and data to the extent relating to the customers or suppliers of the
Businesses; (ii) all promotional displays and materials, price lists, bid and
quote information, literature, catalogs, brochures, advertising material and the
like, in each case to the extent relating to the Businesses; (iii) all product
and packaging development; (iv) all computer programs and other software,
engineering, drawings, plans and product specifications, in each case to the
extent used in the Businesses; and (v) any licenses, license agreements and
applications related to any of the foregoing in clause (i), (ii), (iii) or (iv)
(collectively the “Intangible Assets”);

(f)

the U.S. and International trade names, service marks and service names and
applications and registrations therefore used in the Businesses and listed on
Schedule 2(1)(f), together with the goodwill associated therewith (the
“Transferred Trademarks”);




(g)

all insurance policies related solely to the Businesses, to the extent that such
insurance policies are assignable by Seller or any Seller Entity to Buyer, and
independently thereof, the right to receive any insurance proceeds relating to
the Businesses;

2.2

Excluded Assets.  Notwithstanding anything in Section 2.1 to the contrary, the
Purchased Assets shall not include any of the following (collectively, the
“Excluded Assets”):

(a)

any rights or liabilities arising under, or with respect to, any of the Seller
Employee Plans (as hereinafter defined);

(b)

Any Seller’s or any Seller Entity’s rights to claim refunds and causes of action
directly and solely related to the Excluded Assets;

(c)

the corporate seal, minute books, stock books, blank share certificates and
other records relating to the corporate organization of Seller or any Seller
Entity;

(d)

any licenses, permits, orders or approvals from any Governmental Authority (as
hereinafter defined) that are not transferable under applicable Law (as
hereinafter defined);

(e)

all Tax Returns of Seller or any Seller Entity (subject to the cooperation
provisions of Section 6.15);

(f)

any assets, properties or rights of Seller or any Seller Entity to the extent
they do not relate to or are not used or held for use in the Businesses;

(g)

all collective bargaining agreements in effect between Seller or any Seller
Entity and any labor organization covering employees of Seller or any Seller
Entity engaged in the Businesses;

2.3

Payments.  In consideration for the Purchased Assets, Buyer shall pay to Seller:

(a)

an aggregate of $5,000,000.00 (five million US dollars), subject to certain
conditions as set forth in Section 2.3(a)(i) below;  

(i)

the Seller and Buyer agree to a service agreement through which Seller will
provide Buyer manufacturing and administrative services relative to the Sugar
Sand line of jet boats, for which Buyer will compensate Seller (as defined in
Manufacturing Agreement attached as Exhibit A);




(ii)

the Seller and Buyer agree to a service agreement through which Seller will
provide Buyer sales and marketing services relative to the Sugar Sand line of
jet boats, for which Buyer will compensate Seller (as defined in Sales and
Marketing Agreement attached as Exhibit B);





 7

 







--------------------------------------------------------------------------------










2.4

Delivery of Purchase Price.  Buyer shall deliver the Purchase Price in United
States currency via wire transfer to a financial institution according to
instruction provided by Seller.




2.5

Allocation Reporting.  Buyer and Seller agree to allocate the payments set forth
in this Article II (including Assumed Obligations) among the Purchased Assets in
accordance with Section 1060 of the Code, which allocation shall be prepared by
Buyer within ninety (90) days after the Closing Date.  If Seller Representative
disputes the allocation, Buyer and Seller Representative shall cooperate in good
faith to resolve any dispute.  Should the parties fail to reach an agreement
within thirty (30) days after Buyer's delivery of such allocation to Seller
Representative, the determination of the allocation shall be made by Jaspers &
Hall, PC whose decision shall be final.  Buyer and Seller, in connection with
their respective U.S. federal, state, and local tax returns and other filings
(including without limitation Internal Revenue Service Form 8594), shall not
take any position inconsistent with such treatment and allocation.

ARTICLE III.

LIABILITIES AND OBLIGATIONS

3.1

Obligations Assumed.  As part of the consideration for the Purchased Assets, at
the Effective Time and subject to Section 3.2, Buyer shall assume only the
following obligations of Seller or a Seller Entity arising from or related to
the Businesses (the “Assumed Obligations”):

(a)

All obligations to procure or maintain Permits in connection with the
post-Closing operation of the Businesses by Buyer;

3.2

Liabilities and Obligations Not Assumed.  Other than as specifically listed in
Section 3.1 above, Buyer shall assume no obligation or liabilities whatsoever of
Seller or any Seller Entity, whether or not arising from or related to the
Businesses (the “Excluded Liabilities”), and Seller shall or shall cause a
Seller Entity to pay and perform each such Excluded Liability as and when due.
 Without limiting the generality of the foregoing, the Excluded Liabilities
shall include, and under no circumstances shall Buyer be deemed to assume any
Liability (as defined herein) of Seller or any Seller Entity arising out of or
relating to:  (a) any actual or alleged tortious conduct of Seller, any Seller
Entity, or any of their respective employees or agents; (b) any product
liability claim arising out of a product sold or disposed of by Seller or any
Seller Entity prior to the Effective Time; (c) any claim for breach of warranty
or contract by Seller or any Seller Entity; (d) any claim predicated on strict
liability or any similar legal theory based on acts, omissions, events or
circumstances prior to the Effective Time; (e) any actual or alleged violation
of any Law (as defined in Section 4.3) occurring prior to the Effective Time;
(f) any business or business activities of Seller or any Seller Entity that are
not part of the operation of the Businesses; (g) any Liability for Taxes (as
defined in Section 4.7) of any kind or character of Seller or any Seller Entity
that relate to any period prior to the Effective Time; (h) any Excluded Asset;
(i) the WARN Act (as hereinafter defined) in connection with the transactions
contemplated by or provided for in this Agreement; (j) any Environmental
Liability relating to or arising out of any pre-Closing condition or obligation;
or (k) any Liability of Seller or any Seller Entity under or arising by reason
of this Agreement, or incurred in connection with the transactions contemplated
by this Agreement.  Notwithstanding any other provision of this Agreement, the
obligations of Seller and the Seller Entities with respect to all Liabilities
other than the Assumed Obligations shall survive the Closing and the
transactions contemplated by this Agreement.  “Liability” for the purposes
hereof shall mean any liability or obligation whether known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated and whether due or to become due.





 8

 







--------------------------------------------------------------------------------










ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLER

The Seller and the Seller Entity each jointly and severally represent and
warrant to Buyer, as of the date of this Agreement and again as of the Closing
Date, the following:

4.1

Organization.

(a)

Seller is a Nevada Corporations, duly qualified, validly existing and in good
standing under the laws of the State of Nevada.  Seller Entity is a North Dakota
corporation, duly qualified, validly existing and in good standing under the
laws of the State of North Dakota. Each Seller is duly qualified or licensed, as
applicable, and authorized to conduct its Business in each state in which the
nature of the Business of such Seller or the Purchased Assets to be purchased
from such Seller makes such qualification or license necessary.  

4.2

Authority; Sufficiency of Purchased Assets.

(a)

Seller and each Seller Entity have full right, corporate power, legal capacity
and authority to execute, deliver and perform this Agreement and all documents,
certificates and instruments referred to in this Agreement to be executed,
delivered and performed by Seller or any Seller Entity (the “Seller Related
Documents”).  This Agreement has been duly executed and delivered by Seller and
constitutes, and the Seller Related Documents, when duly executed and delivered
by Seller and the applicable Seller Entities, will constitute, legal, valid and
binding obligations of Seller and such Seller Entities, as applicable,
enforceable against Seller and such Seller Entities in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

(b)

Seller and each Seller Entity have full right, corporate power, legal capacity
and authority necessary to conduct the Businesses as being conducted on the date
hereof and to own, lease and operate the Purchased Assets.

(c)

The Purchased Assets are all of the assets, properties or rights necessary to
conduct the Businesses as historically conducted.

4.3

Consents.

(a)

Except as listed on Schedules 4.3 , the execution and delivery of this Agreement
and the Seller Related Documents by Seller or any Seller Entity do not, and the
performance of this Agreement and the Seller Related Documents by Seller or any
Seller Entity will not:  (i) require any authorization, approval, consent,
waiver, amendment or other action by, or registration, declaration or filing
with or notice to, any foreign, domestic, federal, territorial, state or local
governmental authority, quasi-governmental authority, instrumentality, court,
arbitral panel, government or self-regulatory organization, commission, tribunal
or organization or any regulatory, administrative or other agency, or any
political or other subdivision, department or branch of any of the foregoing
(each, a “Governmental Authority”); (ii) result in a violation of any statute,
law, rule, regulation or ordinance (the foregoing, collectively, “Laws”), or of
any order, writ, injunction, judgment decree or other requirement of any
Governmental Authority (the foregoing, each an “Order”) applicable to Seller or
any Seller Entity, the Businesses or the Purchased Assets; (iii) result in the
creation of any Lien on any of the Purchased Assets; or (iv) violate the
articles (or certificate) of incorporation, bylaws or other organizational
documents or instruments of Seller or any Seller Entity.





 9

 







--------------------------------------------------------------------------------







(b)

Each Material Contract with respect to which the consent of the other party or
parties thereto must be obtained by Seller or any Seller Entity by virtue of the
execution and delivery of this Agreement or any of the Seller Related Documents
to avoid the invalidity of such Material Contract, the termination thereof or
acceleration of any remedies thereunder, a breach or default thereunder (whether
with notice, passage of time or both) or any other change or modification to the
terms thereof is marked with an asterisk (“*”) on Schedule 4.6(a) (each a
“Required Contractual Consent”).

4.4

Legal Actions.  Except as set forth in Schedule 4.4, there is no action, suit,
claim, proceeding, inquiry, hearing or arbitration or governmental investigation
(whether public or private) of any nature (each, a “Proceeding”) pending or
threatened against Seller or any Seller Entity (to the extent related to the
Businesses, and not otherwise), the Businesses or the Purchased Assets.  Except
as set forth in Schedule 4.4, neither Seller nor any Seller Entity has received
notice of any investigation pending or threatened against Seller or any Seller
Entity (to the extent related to the Businesses, and not otherwise), the
Businesses or the Purchased Assets by or before any Governmental Authority.
 Schedule 4.4 sets forth, with respect to any such pending or threatened
Proceeding or investigation, the forum, the parties thereto, and the subject
matter thereof.  No Governmental Authority or other person has notified Seller
or any Seller Entity of any challenge or question of the legal right of Seller
or any Seller Entity to offer or sell any of the products or services related to
the Businesses in the present manner or style thereof.  There is no Proceeding
pending or threatened, that in any manner challenges or seeks, or reasonably
could be expected to prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement or that questions the validity of this Agreement,
any of the transactions contemplated hereby or any action that has been taken by
Seller or any Seller Entity in connection herewith or in connection with any of
the transactions contemplated hereby.

4.5

Personal Property, Inventory, Other Tangible Assets, and Intellectual Property.
 

(a)

Schedule 4.5(a) lists the Purchased Assets that are Equipment or Other Tangible
Assets.  Schedule 4.5(a):  (i) separately lists the Purchased Assets that are
(A) Leased Personal Property and (B) any Equipment or Other Tangible Assets that
are leased; and (ii) includes a cross-reference for each such asset to the
relevant lease documents listed on Schedule 4.6.  Except as disclosed on
Schedule 4.5(a), all of the Purchased Assets that are Equipment or Other
Tangible Assets are located at the Leased Real Property.

(b)

Schedule 4.5(b) is a list of all Inventory as of August 29, 2007 and, except as
indicated on such Schedule, all Inventory on such Schedule, and any Inventory
acquired by Seller or any Seller Entity since such date, was produced or
acquired by Seller or such Seller Entity only under existing Contracts or in
bona fide, arm’s-length transactions entered into in the ordinary course of
business; and except as indicated on such Schedule, no Inventory has been
consigned to Seller or any Seller Entity, is otherwise owned by a third party or
is excluded from the Purchased Assets.  The Inventories reflected in the Seller
Financial Reports (as defined in Section 4.10) as related to the Businesses:
 (i) were classified as current assets in accordance with GAAP; (ii) were
reflected consistently with past practices; and (iii) fairly reflect the average
Inventory levels maintained during the 12-month period ended on that date.
 Neither Seller nor any Seller Entity depends on any single vendor for a
material portion of its Inventories, the loss of business with which could have
a material adverse effect on the Businesses, nor has Seller or any Seller Entity
ever had difficulty, material to the Businesses, in obtaining its Inventories.
 Except for such items reflected on Schedule 4.5(b), all items of Inventory
[reflected on the most recent balance sheet in the Seller Financial Reports, or
thereafter acquired by Seller or any Seller Entity for use in the Businesses
(and not subsequently disposed of in the ordinary course of the Businesses), are
of a quality and quantity which are merchantable and fully useable in the
ordinary course of the Businesses.  The values at which such items of Inventory
are accrued on the most recent balance sheet contained in the Seller Financial
Reports, or in the case of Inventory acquired following the date thereof, on the
books and records of Seller or any Seller Entity relating to the Businesses,
reflect the normal Inventory valuation policies of Seller or such Seller Entity
in respect of the Businesses (and such policies include the writing down of or
reserving against the value of slow moving or obsolete Inventory and stating
Inventories at the lower of cost or market, in each case in accordance with GAAP
consistently applied).





 10

 







--------------------------------------------------------------------------------







(c)

Seller and/or a Seller Entity own all right, title and interest in and to all of
the (i) Purchased Assets that are Equipment, (ii) Purchased Assets that are
Inventory, (iii) Purchased Assets that are Other Tangible Assets, and (iv) other
tangible personal property included in the Purchased Assets free and clear of
any and all Liens, except as listed in Schedules 4.5(a), 4.5(b) and 4.6, and
except for taxes not yet due and payable, liens imposed by applicable law and
incurred in the ordinary course of business for obligations not yet due and
payable to landlords, carriers, warehousemen, laborers, material men and the
like, and other liens, encumbrances and adverse claims that do not and will not
materially restrict the use of such property as presently used or materially
impair the value thereof (“Permitted Liens”) and (y) Permitted Exceptions (as
described in Section 7.1).  No person or entity other than Seller or a Seller
Entity owns any right, title or interest in or to, or operates, any of the
Purchased Assets.  Except as listed on Schedules 4.5(a) and 4.5(b), the
Purchased Assets are in good operating condition and repair and are adequate for
the uses to which they are put, and no properties or assets necessary for the
conduct of the Businesses in substantially the same manner as the Businesses has
heretofore been conducted are in need of replacement or material maintenance or
repair except for routine replacement, maintenance and repair and Seller or a
Seller Entity has performed such routine replacement, maintenance and repair in
the ordinary course of its conduct of the Businesses.

(d)

Schedule 4.5(d) lists all items of Intellectual Property of Seller or any Seller
Entity necessary to the operation of the Businesses as now conducted, in each
case free of any claims of infringement or any actual infringement.  No consent
will be required for the use of any Intellectual Property by Buyer and no
governmental registration of any of the Intellectual Property has lapsed or
expired or been canceled, abandoned, opposed, or the subject of any
reexamination request.  No current licenses for the use of any of the
Intellectual Property have been granted by Seller or any Seller Entity to any
third parties, and none of the Intellectual Property is being used by any other
individual or entity.

(e)

All receivables included in the Purchased Assets (including without limitation
trade accounts and other accounts receivable, loans receivable and advances)
reflected on the most recent balance sheet in the Seller Financial Reports, or
which have arisen from the conduct of the Businesses since the date of such most
recent balance sheet, are valid and have arisen only from bona fide,
arm’s-length transactions in the ordinary course of the Businesses consistent
with past practices, and all such receivables have been fully collected or shall
be fully collected without resort to litigation and without offset or
counterclaim, in the aggregate face amounts.

4.6

Material Agreements.  

(a)

Schedule 4.6(a) lists each Material Agreement (as defined below in Section
4.6(c)).  True and correct copies of all Material Agreements as currently in
effect have previously been delivered to Buyer.

(b)

With respect to the Businesses:

(i)

Neither Seller nor any Seller Entity (A) has in any material respect breached,
violated or defaulted under (or taken or failed to take any action that, with
the giving of notice, the passage of time or both would constitute a default
under) any Contract that is a Purchased Asset, (B) neither Seller nor any Seller
Entity has received notice that Seller or any Seller Entity has breached,
violated or defaulted under (or taken or failed to take any action that, with
the giving of notice, the passage of time or both would constitute a default
under), any Contract that is a Purchased Asset, and (C) no other party obligated
to Seller or any Seller Entity pursuant to a Contract that is a Purchased Asset
is in material default under any obligation under such Contract that is a
Purchased Asset.




(ii)

All of the agreements and understandings of Seller or any Seller Entity and each
of the respective third parties are set forth in the copies of the Contracts
that are Purchased Assets provided to Buyer, and there are no other agreements,
written or oral, changing, in any material manner, the rights or obligations of
Seller or any Seller Entity thereunder.

 

 (iii)

All of the Contracts have been entered into in the ordinary course of business
on commercially reasonable terms, with bona fide third parties in arm’s-length
transactions, are valid and enforceable in all material respects in accordance
with their terms, are in full force and effect, and will continue to be valid
and enforceable and in full force and effect on identical terms following the
Closing





 11

 







--------------------------------------------------------------------------------







Date and their assignment to Buyer.  All Contracts that are Purchased Assets can
be fulfilled or performed by Seller or a Seller Entity in accordance with their
respective terms.




(c)

The term “Material Agreement” means each contract, lease, undertaking,
commitment, mortgage, indenture, note, security agreement, pledge agreement,
guaranty, bond, letter of credit, lease or instrument creating any lien or claim
on any of the assets used in the Businesses (other than unsecured trade accounts
payable and incurred in the ordinary course of business), license and other
agreement of Seller or any Seller Entity in effect on the date hereof which
relates to the Businesses and:




(i)

involves the expenditure or receipt of more than Ten Thousand Dollars ($10,000)
over the term thereof, and which cannot be cancelled by Seller or any Seller
Entity upon thirty (30) days’ or less notice without any liability, penalty or
premium;




(ii)

contains provisions for the sale or purchase of raw materials, products or
services at prices that vary in a material respect from the market prices of
such raw materials, products or services generally prevailing in customary third
party markets;




(iii)

contains provisions for the sale or purchase of raw materials, products or
services at prices that vary in a material respect from the market prices of
such raw materials, products or services generally prevailing in customary third
party markets;




(iv)

requires Seller or any Seller Entity to indemnify or hold harmless any other
person or entity (other than pursuant to endorsements in the ordinary course of
business) or provides for a guaranty of or by Seller or any Seller Entity;




(v)

evidences any warranty obligation of Seller or any Seller Entity with respect to
goods, services or products sold or leased by any of them;




(vi)

 imposes on Seller or any Seller Entity any confidentiality, non-disclosure or
non-compete obligation or imposes on a third party any confidentiality,
non-disclosure or non-compete obligation with respect to Seller or any Seller
Entity;




(vii)

pertains to the lease of any equipment or other asset of tangible personal
property used in the Businesses (whether Seller or any Seller Entity is lessee
or lessor);




(viii)

involves purchase orders, contracts or commitments for which Seller or any
Seller Entity has received payment, but has not, as of the Closing Date, fully
performed its respective obligations thereunder;




(ix)

relates to, evidences, or guarantees, or provides security for, any debt or the
deferred purchase price of property (whether incurred, assumed, guaranteed or
secured by any asset);




(x)

relates to or provides for the marketing, sale or distribution of products or
services;




(xi)

relates to any arrangement, agreement or relationship of any kind with any labor
union or association;




(xii)

relates to the acquisition within the past [five (5)] years by Seller, any
Seller Entity, or any predecessor-in-interest of Seller or any Seller Entity of
any of the Purchased Assets;




(xiii)

provides for a partnership, joint venture, teaming or similar arrangement
between Seller or any Seller Entity and any other person or entity or entities
to share in the profits or losses of the Businesses of any parties thereof




(xiv)

provides for or relates to any employment or consulting relationship with any
person or entity;





 12

 







--------------------------------------------------------------------------------










(xv)

is between Seller or any Seller Entity and any of their respective shareholders,
directors, officers or affiliates;




(xvi)

pursuant to which (A) Seller or any Seller Entity is a lessee of, or holds or
operates, any real property owned by any person or entity or (B) Seller or any
Seller Entity is a lessor of, or makes available for use by any person or
entity, any real property owned or held as lessee by Seller or any Seller Entity




(xvii)

pursuant to which Seller or any Seller Entity grants or is granted a license of
any patent, copyright, trade mark, trade secret or other intellectual property
right;




(xviii)

was not entered into in the ordinary course of business;




(xix)

relates to (A) the prospective sale of any of the Purchased Assets (other than
Inventory sales in the ordinary course of business) or (B) the grant of any
existing preferential rights to purchase any of the Purchased Assets or (C)
requires the consent of any party to the transfer of the Purchased Assets;




(xx)

grants a lien on any of the Purchased Assets (including liens upon properties
acquired under conditional sales, capital leases or other title retention or
security devices); or




(xxi)

extends for a term more than twelve (12) months from the Closing Date (unless
terminable without payment or penalty upon no more than thirty (30) days
notice).




4.7

Applicable Laws and Permits.  Schedule 4.8 sets forth a list of all of the
licenses, permits, permit applications, qualifications, certificates,
franchises, approvals, authorizations, exemptions, registrations, all
applications therefor, and other documentation necessary to own and operate the
Purchased Assets and to conduct the Businesses as it is currently being
conducted, including without limitation any thereof required pursuant to any
Environmental Law (as defined in Section 4.13) (collectively, “Permits”).
 Seller has heretofore delivered or caused to be delivered to Buyer true and
correct copies of all such Permits as presently in effect.  Except as listed in
Schedule 4.8:  (a) Seller and each Seller Entity have all such Permits, each of
which is in full force and effect; (b) the Businesses is now being, and has at
all times been, conducted and such assets and properties are being, and have at
all times been, owned and operated in material compliance with all applicable
Laws and Orders and all such Permits; (c) the Businesses is now being operated
in compliance with all pending Permit applications and neither Seller nor any
Seller Entity has any reason to believe the governing agency will not approve
such pending Permit applications; and (d) neither Seller nor any Seller Entity
has received any notice of any violation, breach or default of any such Laws,
Orders or Permits.

4.8

Certain Changes.  Since June 30, 2007, Seller and each Seller Entity have
conducted the Businesses solely in the ordinary course of business consistent
with past practices, and have used commercially reasonable efforts to preserve
the Businesses, and except as specifically listed on Schedule 4.9, since June
30, 2007, there has not been, with respect to the Businesses, any:

(a)

material adverse change of any nature whatsoever in the business, operations,
cash flows, affairs, prospects, liabilities (contingent or otherwise), results
of operation, properties or assets or the condition (financial or otherwise) of
the Businesses, or any event or circumstance that would, individually or in the
aggregate, reasonably be expected to result in such a material adverse change;

(b)

damage, destruction or loss (whether or not covered by insurance) that resulted
in or could reasonably be expected to result in losses with respect to the
Purchased Assets or the Businesses of more than Ten Thousand Dollars ($10,000);

(c)

revaluation or write-down of any of the Purchased Assets or any other assets or
properties associated with the Businesses;





 13

 







--------------------------------------------------------------------------------







(d)

amendment or termination of any Material Agreement other than in the ordinary
course of business or as contemplated in this Agreement;

(e)

change by Seller or any Seller Entity in its accounting principles, methods or
practices or in the manner it keeps its books and records or any change by
Seller or any Seller Entity of its current practices with respect to sales,
receivables, payables or accrued expenses related to the Businesses;

(f)

(i)  grant of any severance, continuation or termination pay to any director,
officer, shareholder or employee of Seller or any Seller Entity engaged in the
Businesses; (ii) entering into of any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer, shareholder or employee of Seller or any Seller Entity
engaged in the Businesses; (iii) increase in benefits payable or potentially
payable under any severance, continuation or termination pay policies or
employment agreements with any director, officer, shareholder or employee of
Seller or any Seller Entity engaged in the Businesses; (iv) increase in
compensation, bonus or other benefits payable or potentially payable to
directors, officers, shareholders or employees of Seller or any Seller Entity
engaged in the Businesses, except for customary increases in non-executive
employee compensation made in the ordinary course of business and consistent
with past practices; (v) change in the terms of any bonus, pension, insurance,
health or other benefit plan of Seller or any Seller Entity related to the
Businesses; or (vi) representation of Seller or any Seller Entity to any
employee or former employee of Seller or any Seller Entity engaged in the
Businesses that Buyer would assume, continue to maintain or implement any
benefit plan or would continue to employ such employees after the Closing Date;

(g)

disposal of assets used or held for use in the Businesses outside of the
ordinary course of business, including any transfer to any affiliate or other
division of or within Seller or any Seller Entity; or

(h)

agreement by Seller or any Seller Entity to do, either directly or indirectly,
any of the things described in the preceding clauses (a) through (g).

4.9

Seller Financial Reports.  Attached hereto as Schedule 4.10 are the unaudited
balance sheet, income statement and statement of cash flows for the Businesses
the fiscal year ended December 31, 2006, as well for the six month period
through the month ended June 30, 2007 (collectively, the “Seller Financial
Reports”).  The Seller Financial Reports have been prepared in accordance with
GAAP, consistently applied.  The Seller Financial Reports:  (a) present fairly
the financial position of the Businesses as of the dates indicated and present
fairly the results of operations of the Businesses for the periods then ended;
and (b) are in accordance with the books and records of Seller and the Seller
Entities relating to the Businesses that have been properly maintained and are
complete and correct in all material respects, as of their respective dates.
 Except as set forth on Schedule 4.10, there are no Liabilities of Seller or any
Seller Entity other than:  (i) any Liability reflected as a Liability on the
Seller Financial Reports and (ii) Liabilities incurred since June 30, 2007, that
have been incurred in the ordinary course of the Businesses consistent with past
practice.

4.10

WARN Act Notices.  Any notice required under the Federal Workers Adjustment and
Retraining Notification Act (“WARN Act”) that is, has been or will be required
of Seller or any Seller Entity to its employees or former employees by reason of
its acts prior to the Closing or by reason of the consummation of the Closing
has been given by either Seller or a Seller Entity and Seller and each Seller
Entity shall be responsible for any liability arising under the WARN Act in
connection with this transaction.

4.11

Product Liability.  There is no currently pending claim for product liability,
warranty, material back-charge, material additional work, field repair or other
claims by any third party (whether based on contract or tort and whether
relating to personal injury, including death, property damage or economic loss)
arising from: (a) services rendered by Seller or any Seller Entity in connection
with the Businesses during periods through and including the Closing Date, (b)
the sale, distribution, erection or installation of products by Seller or any
Seller Entity in connection with the Businesses prior to the Closing Date, or
the manufacture of products by Seller or any Seller Entity in connection with
the Businesses, or (c) the operation of the Businesses or the ownership of the
Purchased Assets during the period through and including the Closing Date.  All
services rendered and products sold by Seller or any Seller Entity in connection
with the Businesses have been in material conformity with all applicable
contractual commitments and all express and implied warranties, and neither
Seller nor any Seller Entity has any





 14

 







--------------------------------------------------------------------------------







liability (and Seller has no knowledge of any basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand giving rise to any liability) for damages in connection therewith.  No
services or products provided by Seller or any Seller Entity in connection with
the Businesses are subject to any guaranty, warranty, or other indemnity beyond
Seller’ or any Seller Entity’s standard terms and conditions of sale.

4.12

Brokers.  Neither Seller nor any Seller Entity has incurred any obligation or
liability to any person or entity for any brokerage fees, agent’s commissions or
finder’s fees in connection with the execution or delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement.  Seller
agrees to indemnify and hold Buyer harmless from any claim, loss, liability or
damage incurred by Buyer as a result of any Seller’s breach of this Section
4.14.

4.13

Insurance.  Seller and each Seller Entity have obtained and will maintain
through the Closing Date insurance policies that provide coverage to insure the
Purchased Assets and the Businesses against such risks and in such amounts as
are prudent and customary in the industry in which Seller or any Seller Entity
operates and all such policies are in full force and effect.  Schedule 4.13 sets
forth a complete and correct list of all material insurance policies of any kind
currently in force with respect to the Businesses (the “Insurance Policies”),
including all “occurrence based” liability policies regardless of the periods to
which they relate and Seller has delivered or has caused to be delivered copies
of such Insurance Policies to Buyer.  Schedule 4.13 also sets forth for each
Insurance Policy, the type of coverage, the name of the insureds, the insurer,
the premium, the expiration date, the period to which it relates, the
deductibles and loss retention amounts and the amounts of coverage.  None of the
insurers under any of the Insurance Policies has rejected the defense or
coverage of any claim purported to be covered by such insurer or has reserved
the right to reject the defense or coverage of any claim purported to be covered
by such insurer.

4.14

Status of Buyer and Seller.

Each of the Seller acknowledges that the Buyer is a reporting company under
Section 12 of the Securities and Exchange Act of 1934, as amended (the “1934
Act”); that each of the Seller has had an opportunity to review the Buyer’s
various filings previously made pursuant to the 1934 Act which are publicly
available; that each of the Seller has been given the opportunity to ask
questions of, and receive answers from the officers of the Buyer concerning the
Buyer and the terms and conditions of the transaction contemplated by this
Agreement; and that in view of Seller’s close relationship to each other and the
Buyer’s direct access to the Buyer, disclosures by the Buyer shall constitute
disclosure to each Seller and all Seller for all purposes including without
limitation for purposes of compliance with all applicable securities laws
regarding disclosure.

4.15

Reliance. This Agreement is made by the Buyer with each Seller in reliance upon
the representations and warranties and covenants made or given such Seller in
this Agreement which by execution of this Agreement each Seller hereby confirms.

4.16

Disclosure.  No representation or warranty by Seller in this Agreement or in any
Schedule hereto either (a) contains any untrue statement of a material fact or
(b) omits to state a fact necessary to make such representation or warranty not
materially misleading.  There are no facts or circumstances known to Seller
which materially and adversely affect, or are reasonably likely to so affect,
the business, operations, cash flows, affairs, prospects, liabilities
(contingent or otherwise), results of operation, properties or assets or the
condition (financial or otherwise) of the Businesses which have not been
disclosed in this Agreement, including the Schedules attached to this Agreement.





 15

 







--------------------------------------------------------------------------------







ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date of this Agreement and
again as of the Closing Date, the following:

5.1

Organization.  Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.

5.2

Authority.  Buyer has full right, corporate power, legal capacity and authority
to execute, deliver and perform this Agreement and all documents and instruments
referred to in this Agreement to be executed, delivered and performed by Buyer
(the “Buyer Related Documents”).  This Agreement has been duly executed and
delivered by Buyer and constitutes, and the Buyer Related Documents, when duly
executed and delivered by Buyer, will constitute, legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

5.3

Consents.  Except as listed on Schedule 5.3, the execution and delivery of this
Agreement and the Buyer Related Documents by Buyer does not, and the performance
of this Agreement and the Buyer Related Documents by Buyer shall not:  (a)
except for any filings required in compliance with, and the expiration of any
applicable waiting periods under, the HSR Act, require any authorization,
approval, consent, waiver, amendment or other action by, or registration,
declaration or filing with or notice to any Governmental Authority; (b) result
in a violation of any Laws or Orders applicable to Buyer; (c) result in a
material violation or breach of, or a default under any material contract which
would affect Buyer’s ability to close the transaction contemplated hereunder; or
(d) violate the [certificate of incorporation], bylaws or other organizational
documents or instruments of Buyer.

5.4

Defaults.  The execution, delivery and performance of this Agreement and the
Buyer Related Documents and the consummation by Buyer of the transactions
contemplated hereby and thereby will not result in a default under or a
violation of: (a) any applicable Law; (b) the [certificate of incorporation] or
bylaws of Buyer; or (c) any agreement of contract to which Buyer is a party, in
each case which default or violation would prevent Buyer from consummating the
transactions contemplated hereby.

5.5

Brokers.  Buyer has not incurred any obligation or liability to any person or
entity for any brokerage fees, agent’s commissions or finder’s fees in
connection with the execution or delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement.  Buyer agrees to indemnify
and hold Seller harmless from any claim, loss, liability or damage incurred by
Seller as a result of Buyer’s breach of this Section 5.5.

ARTICLE VI.

COVENANTS

6.1

Consents; Failure to Obtain Consents.  After the Closing, Seller will use their
reasonable best efforts to obtain or cause to be obtained any consents required
in connection with the transactions contemplated hereby that are requested by
Buyer and that have not been previously obtained prior to or at the Closing.  In
the event any consent to the assignment of any Contract or Permit is required in
connection with the transactions contemplated hereby and has not been obtained
as of the Closing, then Seller shall continue to use their reasonable best
efforts to obtain or cause to be obtained such consents and until all of such
consents are obtained, shall cooperate in any arrangement reasonably
satisfactory to Buyer designed to fulfill any Seller’s or any Seller Entity’s
obligations thereunder and to afford Buyer the full benefits thereof.
 Notwithstanding anything to the contrary set forth herein, this Agreement shall
not constitute an assignment or attempt to assign or transfer any interest in
any instrument, contract, lease, permit or other agreement or arrangement of the
Businesses or any claim, right or benefit arising thereunder or resulting
therefrom, if an assignment or transfer without the consent of a third party
would





 16

 







--------------------------------------------------------------------------------







constitute a breach or violation thereof or adversely affect the rights of
Buyer, the Purchased Assets or the Businesses.

6.2

Further Assistance.  Seller shall without further consideration execute and
deliver or cause to be executed and delivered to Buyer, at the Closing or from
time to time thereafter, any other instrument which may be reasonably requested
by Buyer and which is reasonably appropriate to perfect or evidence any of the
sales, assignments, transfers, conveyances, undertakings or agreements
contemplated by this Agreement or to transfer any Purchased Assets identified
after the Closing.

6.3

Tax Returns.  Seller shall duly file or cause to be filed all tax returns
related to Taxes of any nature with respect to the Businesses or the Purchased
Assets for all periods ending on or prior to the Closing Date and pay all Taxes
due with respect to such periods.

6.4

Proration.  Notwithstanding anything herein to the contrary, any Taxes imposed
on the Purchased Assets and other expense items such as utilities and similar
expenses with respect to the Purchased Assets that relate to a period beginning
before the Closing Date and ending after the Closing Date shall be apportioned
as of the Closing such that Seller shall be liable for (and shall reimburse
Buyer to the extent that Buyer shall have paid) that portion of such Taxes and
other expense items relating to, or arising in respect of, periods through the
Closing Date and Buyer shall be liable for (and shall reimburse Seller to the
extent Seller shall have paid) that portion of such Taxes and other expense
items relating to, or arising in respect to, periods after the Closing Date.
 Appropriate settlement of any such Taxes or other expenses will be made within
thirty (30) days after the amount of any such item is finally known.

6.5

Covenant Not to Compete.

(a)

Each Seller agrees that it will not, and will not permit any Seller Entity to,
during the period beginning on the date hereof and ending on the fifth (5th)
anniversary of the Closing Date, directly or indirectly, for any reason, for its
own account, or on behalf of, or together with, any other person or entity,
directly or indirectly, as principal, agent, shareholder, participant, partner,
promoter, director, officer, manager, member, equity owner, employee,
consultant, sales representative or otherwise:

(i)

own, control, manage, assist or otherwise participate in, engage in, carry on,
or have a financial interest in, any business or entity that is engaged in the
conduct of all or any portion of the Businesses.




(ii)

contact any natural person employed by Buyer (or any subsidiary or affiliate of
Buyer) in the Businesses in any managerial or sales capacity with the purpose or
intent of soliciting that person from the employ of Buyer (or such subsidiary or
affiliate); or




(iii)

contact any person or entity to whom Seller or any Seller Entity sold or
provided any product or service in connection with the Businesses as of the
Closing Date or during the two (2) year period prior to the Closing Date, for
the purpose of soliciting or selling any product or service that is identical to
or reasonably substitutable for any product or service sold by Seller or any
Seller Entity with respect to the Businesses as of the date hereof.  




(b)

Because of the difficulty in measuring the economic losses that may be incurred
by Buyer as a result of any breach by Seller of any of its covenants in Section
6.6(a), and because of the immediate and irreparable damage that would be caused
to Buyer for which it would have no other adequate remedy, Seller agrees that
Buyer may enforce the provisions of Section 6.6(a) by any equitable or legal
means, including by injunction or restraining order against Seller or any Seller
Entity if any Seller breaches or threatens to breach any provision of Section
6.6(a).

(c)

The parties hereto each agree that Sections 6.5(a) and (b) impose a reasonable
restraint on Seller and the Seller Entities in light of the activities and
Businesses of Seller and the Seller Entities on the date hereof, the current
business and future business plans of Buyer, and the consideration to be
received by Seller from Buyer as a result of the purchase of assets.
 Notwithstanding anything herein to the contrary, it shall not be a breach





 17

 







--------------------------------------------------------------------------------







of the covenant contained in Section 6.5(a)(i) above for a Seller and any Seller
Entity to own, collectively, not more than two percent (2%) of the publicly
traded equity interests of any entity.

(d)

The covenants in Section 6.5(a) are severable and separate, and the
unenforceability of any specific covenant in Section 6.5(a) is not intended by
any party hereto to, and shall not, affect the provisions of any other covenant
in Section 6.5(a).  If any court of competent jurisdiction shall determine that
the scope, time, or territorial restrictions set forth in Section 6.5(a) are
unreasonable as applied to Seller or any Seller Entity, the parties hereto
acknowledge their mutual intention and agreement that those restrictions be
enforced to the fullest extent the court deems reasonable, and thereby shall be
reformed to that extent as applied to Seller or any Seller Entity.

(e)

All of the covenants in Section 6.5 are intended by each party hereto to be, and
shall be construed as, agreements independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Seller against
Buyer, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of any covenant in Section 6.5.  The
covenants contained in Section 6.5(a) shall not be affected by any breach of any
other provision hereof by either party to this Agreement.

(f)

Buyer and Seller hereby agree that Section 6.5 is a material and substantial
part of the transactions contemplated hereby.

6.6

Transition Cooperation; Mail Received After Closing.

(a)

Seller agrees to cooperate with Buyer to facilitate the transfer of all
utilities used exclusively by the Businesses into Buyer’s name, including the
transfer of any telephone numbers, electrical service, water and sewage.

(b)

Following the Closing, Buyer may receive and open all mail addressed to Seller
or any Seller Entity at the Leased real Property and, to the extent that such
mail and the contents thereof relate to the Businesses or the Purchased Assets
deal with the contents thereof at its discretion.  From and after the Closing,
Seller shall promptly forward or cause to be forwarded to Buyer any mail
received by Seller or any Seller Entity that relates to either the Businesses,
the Purchased Assets, or the Assumed Obligations.

(c)

Seller hereby grants to Buyer the power, right and authority, coupled with an
interest, to receive, endorse, cash, deposit, and otherwise deal with, in the
name of Seller or any Seller Entity, any checks, drafts, documents and
instruments evidencing payment of the any notes or accounts receivable included
in the Purchased Assets and which are payable to, payable to the order of, or
endorsed in favor of, Seller, any Seller Entity, or any agent of Seller.

6.7

Confidentiality.  From and after the Closing Date for a period of five (5)
years:  Seller will, and will cause the Seller Entities and their respective
officers, directors and employees to, (a) keep in confidence and not disclose to
any person or entity any Confidential Information (as defined below); (b)
refrain from using any of the Confidential Information except as necessary to
enable Seller to perform their obligations under this Agreement; and (c) deliver
promptly to Buyer or destroy, at the request and option of Buyer, all written,
electronic or magnetic material (or copies thereof) containing or reflecting any
information contained in the Confidential Information (regardless of who
prepared such material) and to not retain any copies, extracts or other
reproductions in whole or in part thereof of the Confidential Information.
 Notwithstanding the foregoing, any Confidential Information that constitutes a
trade secret under applicable law shall not be disclosed or used in any way by
Seller, any Seller Entity, or their respective officers, directors and employees
other than in accordance with this Agreement so long as such information remains
a trade secret.  Notwithstanding the foregoing, the restrictions contained in
this Section 6.8 shall not apply to any information that is generally known or
available to the public other than as a result of unauthorized or unlawful
disclosure directly or indirectly by Seller, any Seller Entity, or any of their
respective officers, directors and employees.  In the event that Seller or any
Seller Entity is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, Seller will notify Buyer promptly of the request or requirement so
that Buyer may seek an appropriate protective order or waive compliance with the
provisions of this Section.  If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller or any Seller Entity is, on the advice of
counsel, compelled to disclose any Confidential Information to any





 18

 







--------------------------------------------------------------------------------







tribunal or else stand liable for contempt, Seller or such Seller Entity may
disclose the Confidential Information to the tribunal.  As used herein,
“Confidential Information” means any and all technical, business, and other
information of, relating to or used in the Businesses which derives value,
actual or potential, economic or otherwise, from not being generally known to
the public or to other persons, including, without limitation, technical or
non-technical data, compositions, devices, methods, techniques, drawings,
inventions, processes, financial data, financial plans, product plans, lists of
actual or potential customers or suppliers, information regarding the
acquisition and investment plans and strategies, business plans or operations of
the Businesses.  Confidential Information includes (i) information of third
parties held by Seller or any Seller Entity in connection with the Businesses
and that Seller or such Seller Entity is obligated to keep or treat as
confidential, and (ii) information contained in any books and records, the
originals of which are retained by Seller or any Seller Entity pursuant to
Section 2.2(h), to the extent otherwise satisfying the definition of
Confidential Information.

6.8

Certain Closing Expenses.  Buyer shall be responsible for all sales, use,
excise, transfer, value added and similar taxes due and payable that are imposed
by any Governmental Authority in any jurisdiction in connection with any
Seller’s sale of the Purchased Assets, as contemplated by this Agreement.
 Seller and Buyer shall cooperate with each other and use their reasonable
commercial efforts to minimize the Taxes attributable to the transfer of the
Purchased Assets, subject to applicable Law.

6.9

Waiver of Bulk Sales Compliance.  Buyer and Seller hereby waive compliance with
the bulk sales laws of any applicable jurisdiction, and Seller hereby agrees to
indemnify and hold harmless Buyer from and against any claims arising out of or
due to the failure to comply with such bulk sales laws.

6.10

Post-Closing Payments.  Seller agree promptly to endorse and pay over or cause
to be endorsed and paid over to Buyer, without deduction or offset, the full
amount of any payment received by Seller or any Seller Entity after the Closing
in respect of goods sold or services rendered as part of the Businesses.

6.11

Cooperation on Tax Matters.  

(a)

Each of Buyer and Seller agree to furnish or cause to be furnished to the other,
upon request, as promptly as practicable, such information (including access to
books and records) and assistance relating to the Purchased Assets as is
reasonably necessary for the filing of any Tax Return, the preparation for any
Tax audit, or the prosecution or defense of any claim, suit or proceeding
relating to any proposed Tax adjustment relating to the Purchased Assets.  Buyer
and Seller shall keep all such information and documents received by them
confidential unless otherwise required by law.

(b)

Buyer and Seller agree to retain or cause to be retained all books and records
pertinent to the Purchased Assets until the applicable period for assessment of
Taxes under applicable law has expired.  Buyer and Seller agree to give the
other reasonable notice prior to transferring, discarding or destroying any such
books and records relating to Tax matters and, if so requested, Buyer and Seller
shall allow the requesting party to take possession of such books and records.

(c)

Buyer and Seller shall cooperate with each other in the conduct of any audit or
other actions for any Tax purposes relating to the Purchased Assets.

6.12

Delivery of Retained Records.  Seller agree to give Buyer reasonable notice
prior to transferring, discarding or destroying any books and records retained
by Seller and the Seller Entities pursuant to Section 2.2(c), and, if so
requested by Buyer, to transfer possession of such books and records to Buyer
without further consideration.

6.13

Conduct of Businesses.  From the date hereof until the Closing Date or earlier
termination pursuant to Article IX, Seller shall conduct and shall cause the
Seller Entities to conduct the Businesses solely in the ordinary course
consistent with past practices and use their reasonable best efforts to preserve
intact the business organization, relationships with third parties and goodwill
of Seller and any Seller Entity with respect to the Businesses and to keep
available the services of the present officers, employees, agents and other
personnel of Seller or any Seller Entity with respect to the Businesses.
 Without limiting the generality of the foregoing, from the date hereof until
the Closing Date or earlier termination pursuant to Article IX:





 19

 







--------------------------------------------------------------------------------







(a)

With respect to the Businesses, without Buyer’s prior consent, Seller will not
and will not agree to, and will ensure that no Seller Entity agrees to:

(i)

purchase or otherwise acquire assets from any Person other than in bona fide,
arm’s-length transactions entered into in the ordinary course of business
consistent with past practice;




(ii)

sell, assign, lease, license, transfer or otherwise dispose of, any of the
Purchased Assets, including any material claim or right against any Person
included in such assets, except for sales of Inventory in the ordinary course of
business consistent with past practice;




(iii)

incur any Liability, except Liabilities (A) incurred in the ordinary course of
business consistent with past practice, or (B) expressly contemplated by the
terms of this Agreement;




(iv)

amend or modify in any respect or enter into or terminate any Material
Agreement;




(v)

except in the ordinary course of business consistent with past practice, waive,
cancel or take any other action materially impairing any of its rights;




(vi)

make or commit to make any capital expenditures exceeding, individually or in
the aggregate, Twenty-Five Thousand Dollars ($25,000);




(vii)

create, incur, assume or guarantee any debt not outstanding as of the date of
this Agreement other than trade payables or accrued expenses incurred in the
ordinary course consistent with past practice;




(viii)

(A) increase the rate or terms of compensation payable or to become payable to
its directors, officers or employees involved in the Businesses under any
Contract or otherwise; (B) pay or agree to pay any employee benefit not provided
for by any Seller Employee Plan or Contract set forth in the Schedules hereto;
(C) commit to any additional pension, profit sharing, bonus, incentive, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay, continuation pay, termination pay, retirement or other
employee benefit plan, agreement or arrangement, or increase the rate or terms
of any Seller Employee Plan; or (D) enter into any employment, severance,
change-of-control or similar agreement with or for the benefit of any Person;




(ix)

make any material change in its accounting methods, other than as required by
changes in GAAP, in the manner of keeping its books and records, or in its
current practices with respect to sales, receivables, Inventories, payables or
accrued expenses;




(x)

prepare or file any Tax Return of Seller or any Seller Entity inconsistent with
past practice in preparing or filing similar Tax Returns for prior periods or,
on any such Tax Return, take any position, make any election, or adopt any
method that is inconsistent with positions taken, elections made or methods used
in preparing or filing similar Tax Returns in prior periods, except to the
extent required by Law;




(xi)

make or rescind any express or deemed election relating to Taxes of Seller or
any Seller Entity, unless required to do so by applicable Law;




(xii)

settle or compromise any Liability of Seller or any Seller Entity for Taxes or
agree to an extension of the statute of limitations with respect to the
assessment or determination of Taxes of Seller or any Seller Entity;




(xiii)

permit or suffer to exist any Lien on or against any of the Purchased Assets,
other than Permitted Liens; or





 20

 







--------------------------------------------------------------------------------










(xiv)

enter into any commitment or agreement to do any of the foregoing.




(b)

With respect to the Businesses, Seller shall, and shall cause the Seller
Entities to:

(i)

(A) maintain the Purchased Assets in the ordinary course of business in good
operating order and condition, reasonable wear and tear excepted; (B) promptly
repair, restore or replace any such assets in the ordinary course of business;
and (C) upon any damage, destruction or loss to any of such assets, apply any
and all insurance proceeds received with respect thereto to the prompt repair,
replacement and restoration thereof to the condition of such assets before such
event;




(ii)

comply in all material respects with all applicable Laws;




(iii)

file all foreign, federal, state and local Tax Returns required to be filed and
make timely payment of all Taxes as and when due;




(iv)

obtain and maintain in full force and effect, all approvals and consents of any
Governmental Authority and all approvals and consents under any Contracts or
Permits that are required in connection with the transactions contemplated by
this Agreement;




(v)

comply in all material respects with, and maintain the effectiveness of, all
Permits;




(vi)

promptly notify Buyer in writing if Seller have knowledge of any action, event,
condition or circumstance, or group of actions, events, conditions or
circumstances that has had or could reasonably be expected to have a material
adverse effect on the Businesses or the Purchased Assets;





(vii)

promptly notify Buyer in writing of the commencement of any Proceeding by or
against Seller or any Seller Entity, or of becoming aware of any claim, action,
suit, inquiry, proceeding, notice of violation, subpoena, government audit or
disallowance that is threatened or would reasonably be expected to result in a
Proceeding;




(viii)

promptly notify Buyer in writing of the occurrence of any fact that would cause
any representations or warranties contained herein to be inaccurate when made or
as if made on the date of the occurrence of, or any Seller’s discovery of, such
fact or condition, or that would cause any covenant or agreement contained
herein to be breached when made or as if made on the date of the occurrence of,
or any Seller’s discovery of, such fact or conditions;




(ix)

promptly upon receipt thereof, deliver copies of all significant reports
submitted to Seller or any Seller Entity by independent public accountants in
connection with any interim or special audit or review of the financial
statements of Seller or such Seller Entity made by such accountants; and




(x)

execute and deliver all documents, make all truthful oaths, testify in any
Proceedings and do all other acts that may be reasonably necessary or desirable
in the opinion of Buyer to consummate the transactions contemplated herein
without additional consideration.




6.14

Access to Books and Records and Customers and Suppliers.  From the date hereof
through the Closing Date, Seller shall afford Buyer and its representatives full
access during normal business hours, and in a manner so as not to unduly
interfere with the normal operations of Seller or any Seller Entity, to the
premises, properties, personnel, representatives, books and records (including
tax records), contracts and documents of or pertaining to the Businesses and
such other additional information as is reasonably available with respect
thereto as Buyer shall from time to time reasonably request.  Prior to the
Closing and in coordination with Seller, Buyer shall be permitted to contact or
otherwise communicate with the customers and suppliers of the Businesses as
Buyer may reasonably request in connection with the transactions contemplated by
this Agreement.





 21

 







--------------------------------------------------------------------------------










ARTICLE VII.

CONDITIONS TO CLOSING

7.1

Buyer’s Conditions Precedent to Closing.  The completion by Buyer of the
transactions contemplated by this Agreement is subject to the fulfillment prior
to or at the Closing of each of the following conditions, any of which may be
waived in writing by Buyer:

(a)

Buyer shall have determined in its sole discretion that the results of its due
diligence review were satisfactory.

(b)

Seller shall have delivered a Certificate of the Secretary of each Seller, dated
the Closing Date, certifying as to the organizational documents of such Seller,
the resolutions of the Board of Directors / Management Committee and, if
necessary, the shareholders / members of such Seller approving the execution,
delivery and performance of this Agreement and the Seller Related Documents, and
the incumbency of the officers of such Seller executing any of this Agreement or
the Seller Related Documents.

(c)

(i) The representations and warranties of Seller contained in this Agreement
(including any Schedules and Exhibits hereto) and in any Seller Related Document
shall have been true and correct in all respects as of the date hereof and shall
be true and correct in all respects as of the Closing Date; (ii) Seller shall
have performed and complied with all covenants of this Agreement and in any
Seller Related Document to be performed or complied with by Seller at or prior
to the Closing Date; (iii) Seller shall have procured (and delivered copies to
Buyer of) all consents, approvals and waivers of third parties (including
Required Contractual Consents), including Governmental Authorities, whether
required contractually or by applicable Law or otherwise necessary for the
execution, delivery and performance of this Agreement by Seller, and all of such
consents, approvals and waivers shall have been in full force and effect; and
(iv) Seller shall have delivered a certificate of an executive officer of Seller
with oversight responsibility for the Businesses, dated the Closing Date, to the
foregoing effect.

(d)

Seller shall have executed and delivered a bill of sale, general assignment and
conveyance in form and substance reasonably satisfactory to Buyer and its
counsel.

(e)

Buyer shall have received certificates of good standing, dated not more than
fifteen (15) days prior to the Closing Date, with respect to Seller issued by
the appropriate authority of the States of Nevada.

(f)

Seller shall execute and deliver or shall cause to be executed and delivered all
such other documents and instruments necessary to consummate the transactions
contemplated herein as reasonably required by Buyer and its counsel.

7.2

Seller’ Conditions Precedent to Closing.  The completion by Seller of the
transactions contemplated by this Agreement is subject to the fulfillment prior
to or at the Closing of each of the following conditions, any of which may be
waived in writing by Seller:

(a)

Buyer shall have executed and delivered an instrument of assumption of the
Assumed Obligations in form and substance reasonably satisfactory to Seller and
its counsel.

(b)

Buyer shall have delivered the Certificate of the Secretary of Buyer, dated the
Closing Date, certifying as to the articles and bylaws of Buyer, the resolutions
of the Board of Directors of Buyer approving the execution, delivery and
performance of this Agreement and the Buyer Related Documents, and the
incumbency of the officers of Buyer executing any of this Agreement or the Buyer
Related Documents.





 22

 







--------------------------------------------------------------------------------










(c)

(i) The representations and warranties of Buyer contained in this Agreement
(including any Schedules and Exhibits hereto) and in any Buyer Related Document
shall have been true and correct in all respects as of the date hereof and shall
be true and correct in all respects as of the Closing Date; (ii) Buyer shall
have performed and complied with all covenants of this Agreement and any Buyer
Related Document to be performed or complied with by Buyer at or prior to the
Closing Date; (iii) Buyer shall have procured all consents, approvals and
waivers of third parties, including Governmental Authorities, whether required
contractually or by applicable Law or otherwise necessary for the execution,
delivery and performance of this Agreement by Buyer, and all of such consents,
approvals and waivers shall have been in full force and effect; and (iv) Buyer
shall have delivered a certificate of an executive officer of Buyer, dated the
Closing Date, to the foregoing effect.

(d)

Buyer shall have delivered to Seller the Purchase Price in accordance with
Section 2.3.

ARTICLE VIII.

SURVIVAL; INDEMNIFICATION

8.1

Agreement to Indemnify.  

(a)

Buyer, its affiliates and their respective officers, directors, employees,
agents and representatives (collectively, the “Buyer Indemnitees”) shall each be
indemnified and held harmless by Seller from, against and in respect of any and
all Damages (as hereinafter defined) incurred or suffered by any Buyer
Indemnitee arising out of or as a result of:  (i) any inaccuracy or
misrepresentation in or breach of any representation or warranty made by Seller
in Article IV hereof or in any Seller Related Document; (ii) any breach of any
covenant or agreement made by Seller herein or in any Seller Related Document;
(iii) any Excluded Liabilities; (iv) any Environmental Condition; and (v) all
Proceedings, Orders, assessments, fees and expenses incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnification.

(b)

Nothing set forth in this Article VIII shall be deemed to prohibit or limit
Buyer’s right to seek injunctive or other equitable relief for the failure of
Seller to perform any covenant or agreement contained in this Agreement. For
purposes of this Article VIII, “Damages” means all assessments, losses, damages,
costs, expenses, liabilities, judgments, awards, diminution in value, fines,
sanctions, penalties, charges and amounts paid in settlement whether or not due
and payable, (including, without limitation, reasonable costs, fees and expenses
of attorneys, experts, accountants, appraisers, consultants, witnesses,
investigators and any other agents of such person) to the extent incurred in
connection with demands, claims, actions or causes of action, arbitrations and
legal proceedings.

8.2

Survival of Representations, Warranties and Covenants.  

(a)

No investigation heretofore or hereafter made by or on behalf of Buyer shall
limit or affect the representations, warranties or covenants of Seller, each of
which shall survive any such investigation.  Except as otherwise provided in
this Section 8.2, all representations and warranties of each party hereto
contained herein and all claims of either party in respect of any breach of any
representation or warranty contained in this Agreement (including any
indemnification hereunder with respect thereto) shall survive the Closing and
shall expire on the third anniversary of the Closing Date.  All covenants or
obligations that by their terms are to be performed after the Closing, shall
survive the Closing and not expire unless otherwise provided in this Agreement.

(b)

Notwithstanding Section 8.2(a) above:  (i) all representations and warranties
made by Seller in Sections 4.5(c) (first sentence only), 4.7 and 4.12(a) (first
sentence only); (ii) claims based upon fraud or intentional misconduct; and
(iii) claims for breach of any Seller’s obligation to consummate the
transactions contemplated hereby or any covenant, agreement or obligation to be
performed by Seller after the Closing shall survive the Closing Date until the
expiration of any applicable statute of limitations, including extensions
thereof.





 23

 







--------------------------------------------------------------------------------







(c)

Notwithstanding Section 8.2(a) above, the representations, and warranties made
by Seller in Section 4.13 shall survive the Closing and shall expire on the
sixth (6th) anniversary of the Closing Date.

(d)

Anything herein to the contrary notwithstanding, the survival period in respect
of any claim shall be extended automatically to include any time period
necessary to resolve a claim for indemnification which was made prior to the
expiration of the applicable survival period but not resolved prior to its
expiration, but any such extension shall apply only as to the claims asserted
and not so resolved within the applicable survival period.  Liability for any
such item shall continue until such claim shall have been finally settled,
decided or adjudicated.

8.3

Procedures for Indemnification.

(a)

Any Buyer Indemnitee seeking indemnification under Section 8.1 shall give prompt
written notice to Seller of the assertion of any claim that does not involve a
Proceeding brought by a third party.  The notice shall describe in reasonable
detail the nature of the claim, an estimate of the amount of Damages
attributable to the claim to the extent feasible and the basis of the request
for indemnification under this Agreement.

(b)

If a Buyer Indemnitee receives notice of a Proceeding brought by a third party
for which the Buyer Indemnitee intends to assert an indemnification claim under
Section 8.1 against Seller, then the Buyer Indemnitee shall give notice of the
Proceeding to Seller no later than fifteen (15) Business Days before the answer
or other response to the Proceeding is required to be made (the “Answer
Period”).  Seller shall assume the defense of any Proceeding by notice to Buyer
Indemnitees no later than five (5) Business Days prior to the date by which an
answer or other response to the Proceeding is required to be made.  Any failure
by either party to give the requisite notice within the time specified in this
Section 8.3(b) will not relieve Seller of the obligation to indemnify Buyer
Indemnitees or Buyer Indemnitees of the obligation to allow Seller to defend
pursuant to this Section 8.3(b) except to the extent that the defense of any
Proceeding is materially prejudiced by the delay.

(c)

If Seller assumes the defense of a Proceeding pursuant to Section 8.3(a), then
Seller may defend and conduct any proceedings or negotiations in connection with
the Proceeding, take all other required steps or proceedings to settle or defend
any Proceeding, and to employ counsel to contest any Proceeding in the name of
the Buyer Indemnitees or otherwise.  If Seller assumes the defense, the expenses
of all proceedings, contests or lawsuits with respect to the Proceedings will be
borne by Seller.

(d)

If Seller does not assume the defense of, or if after so assuming Seller fails
to defend, any Proceeding, then the Buyer Indemnitees may defend against any
claim or Proceeding in the manner they may deem appropriate and the Buyer
Indemnitees may settle any claim or Proceeding on the terms they deem
appropriate, and Seller will promptly reimburse the Buyer Indemnitees for the
amount of all expenses, legal and otherwise, reasonably and necessarily incurred
by the Buyer Indemnitees in connection with the defense against and settlement
of any claim or Proceeding.

(e)

If in any Proceeding covered by the indemnification under this Agreement, a
judgment is rendered against any of the Buyer Indemnitees, or any Lien in
respect of any judgment attaches to any of the assets of any of the Buyer
Indemnitees, Seller will upon any entry or attachment pay the relevant judgment
in full or discharge the relevant Lien unless, at the expense and direction of
Seller, an appeal is taken under which the execution of the judgment or
satisfaction of the Lien is stayed.  If and when a final judgment is rendered in
any Proceeding, subject to indemnification under Section 8.1, Seller will
satisfy any judgment or discharge any Lien before any of the Buyer Indemnitees
is compelled to do so.

(f)

Seller or the Buyer Indemnitees, as appropriate, shall have the right to
participate in the defense of any Proceeding related to any indemnified Damages
at its sole cost and expense and the cost and expense of that participation
shall not be Damages subject to indemnification.





 24

 







--------------------------------------------------------------------------------










(g)

In the event of a claim covered by Section 8.3(a) or a claim related to a
Proceeding which Buyer defends pursuant to Section 8.3(b), Buyer Indemnitee will
use good faith, commercially reasonable efforts to achieve a Reasonable Cost
Response for any Environmental Liability or Environmental Condition.  In
addition, Buyer Indemnitee will provide Seller with notice of any meetings with
third parties concerning the investigation or response action and copies of any
work plans for investigation or response action regarding any claim covered by
Section 8.3(b) hereof related to any Environmental Liability or Environmental
Condition.  For purposes of this Agreement, “Reasonable Cost Response” shall
mean the response required to comply with the applicable Environmental Laws or
respond to an Environmental Condition at a reasonable cost under the
circumstances taking into account the current and likely future use of the
property, the current operations on the property, and whether Buyer owns or
leases the property.

ARTICLE IX.

TERMINATION

9.1

Grounds for Termination.  This Agreement may be terminated at any time prior to
the Closing Date:

(a)

by mutual written agreement of Buyer and Seller;

(b)

by Buyer, on written notice to Seller, if Seller shall have breached in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach cannot be or has not been
cured within thirty (30) days after the giving of written notice by Buyer to
Seller specifying such breach;

(c)

by Seller Representative on behalf of the Seller, on written notice to Buyer, if
Buyer shall have breached in any material respect any of its representations,
warranties, covenants or other agreements contained in this Agreement, which
breach cannot be or has not been cured within thirty (30) days after the giving
of written notice by Seller Representative to Buyer specifying such breach; or

9.2

Effect of Termination.  Except for the obligations of the parties in this
Section 9.2 and Sections 6.7 (“Confidentiality”) and Article VIII of this
Agreement, upon any termination pursuant to Section 9.1, no party shall have any
further rights, Liabilities or obligations hereunder; provided, however, that if
any of the terms and conditions contained herein have been breached by any
party, the non-breaching parties may pursue any rights and remedies they may
have under applicable Law, in equity or otherwise, by reason of such breach
regardless of such termination, and such termination shall not constitute an
election of remedies.

ARTICLE X.

MISCELLANEOUS

10.1

Notice.  

(a)

Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or permitted to be given under this Agreement
must be in writing and shall be deemed delivered:  (i) upon delivery if
delivered in person, (ii) upon transmission if sent via facsimile, with a
confirmation copy sent via overnight courier as provided in clause (iii) below;
provided that confirmation of such overnight delivery is received, or (iii) one
(1) day after deposit with a national overnight courier; provided that
confirmation of such overnight courier is received.  Such notices, requests,
consents and other communications shall be sent to each party at the address or
facsimile number indicated below.





 25

 







--------------------------------------------------------------------------------







If to any Seller or Seller Representative:

Challenger Powerboats, Inc.

300 Westlink Drive

Washington, Missouri 63090

Attention: Laurie Phillips, President and CEO

Fax No.: 636.390.2556

with a copy to (which copy shall not constitute notice):

Dutchess Capital Management

1110 Rt. 55
Suite 206
LaGrangeville, NY 12540
Attention: Michael Novielli

Fax No.: 845.575.6772

If to Buyer:

Execute Sports Inc.
21143 Hawthorne BL
Suite 425
Torrence, CA 90503
Attention: Geno Apicella, Chief Executive Officer
Fax No.: 949.498.6122

With a copy to (which copy shall not constitute notice):

Gersten Savage, LLP

600 Lexington Avenue, 9th Floor

New York, NY 10022

Attention: Peter J. Gennuso, Esq.

Fax No.: (212) 813-9768




or such other address or facsimile number as shall be designated from time to
time by written notice in accordance with this Section 10.1 by the person
entitled to such notice.

(b)

To the extent any notice provision in any other agreement, instrument or
document executed or required to be executed by the parties in connection with
the transactions contemplated herein contains a notice provision which is
different from the notice provision contained in this Section 10.1, with respect
to matters arising under such other agreement, instrument or document, the
notice provision in such other agreement, instrument or document shall control.

10.2

Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof nor any of the documents
executed in connection herewith may be assigned by any party without the consent
of the other parties; provided, however, that Buyer shall have the right to
assign all of its rights and obligations under this Agreement to any affiliate
of Buyer, provided that any such transfer shall not discharge Buyer from its
obligations hereunder unless Seller Representative consents to such discharge,
which consent shall not be unreasonably withheld.  Nothing contained herein,
express or implied, is intended to confer upon any person or entity other than
the parties hereto and their successors in interest and permitted assignees any
rights or remedies under or by reason of this Agreement unless so stated herein
to the contrary.





 26

 







--------------------------------------------------------------------------------










10.3

Exhibits and Schedules.  The Exhibits and Schedules (and any appendices thereto)
referred to in this Agreement are and shall be incorporated herein and made a
part hereof.  Section references in the Schedules refer to the specific Section
of the Agreement with respect to which Seller are making a disclosure.  A
disclosure under one Section referenced in the Schedule relates only to the
Section of the Agreement referenced, and not to any other Section of the
Agreement, unless expressly so stated, or a cross-reference is made from one
Schedule to another Schedule.

10.4

Sections and Articles.  Unless the context otherwise requires, all Sections,
Articles, Schedules and Exhibits referred to herein are, respectively, Sections
and Articles of, and Schedules and Exhibits to, this Agreement.

10.5

Entire Agreement.  This Agreement, along with the documents and agreements to be
executed in connection herewith, constitutes the full understanding of the
parties relating to the subject matter hereof and supersedes any and all prior
agreements, whether written or oral, that may exist between or among the parties
with respect thereto.  All covenants hereunder shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a breach if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder.

10.6

Headings.  Headings as to the contents of particular Articles and Sections are
for convenience only and are in no way to be construed as part of this Agreement
or as a limitation of the scope of the particular Articles or Sections to which
they refer.

10.7

Certain Definitions.  The parties agree that:  (a) “pending” means that notice
of the act or omission or fact or circumstance with respect to which such term
is used has been received by the person with respect to which such term is used;
(b) “threatened” means any act or knowledge that would cause one reasonably to
believe that the act, omission, fact or circumstance with respect to which such
word is used is likely to occur; (c) “material adverse effect” means, with
respect to the Businesses, a change in, or effect on, the business, operations,
cash flows, affairs, prospects, liabilities (contingent or otherwise), results
of operation, properties or assets or the condition (financial or otherwise) of
the Businesses that results, or will result, in a material adverse effect on, or
a material adverse change in, the Businesses or any Business’s operations as a
whole; (d) “Business Day” shall mean a day other than a Saturday, Sunday or
other day on which commercial banks in [Danbury, Connecticut] are authorized or
required by law to close; and (e) “affiliate” means, with respect to any person
or entity, any person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such other person or entity,
through the ownership of all or part of any person or entity.

10.8

Attribution of Knowledge.  For the purposes of this Agreement, the phrase “to
Seller’s knowledge” and variations of it when used with respect to Seller shall
refer to:  (a) all matters actually within the current conscious awareness of:
 (i) any officer of any Seller; (ii) any director of any Seller; (iii) any
employee in a managerial position at any Seller; or (iv) any employee of any
Seller having managerial or supervisory responsibility for environmental or
health and safety issues; or (b) any matter that any of the persons listed in
the foregoing clauses (i) through (iv) would reasonably be expected to discover
or otherwise become aware of upon conducting a reasonably comprehensive
investigation regarding the accuracy or any representation or warranty contained
in this Agreement.

10.9

Time of the Essence.  Time is of the essence of each and every provision of this
Agreement.  If the last day for the exercise of any privilege or the discharge
of any duty under this Agreement shall fall upon and day that is not a Business
Day, then the party having such privilege or duty shall have until 5:00 p.m.
Eastern Time on the next succeeding regular Business Day to exercise such
privilege or to discharge such duty.





 27

 







--------------------------------------------------------------------------------










10.10

Controlling Law, Submission to Jurisdiction.  

(a)

THE VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT AND ANY DISPUTE
CONNECTED HEREWITH SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF [DELAWARE] (OTHER THAN THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF).

(b)

EACH PARTY HERETO HEREBY AGREES THAT ANY SUIT, ACTION OR PROCEEDING IN RESPECT
THEREOF MAY BE BROUGHT IN ANY STATE COURT SITTING IN MISSOURI OR THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI; AND EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND ANY
APPELLATE COURT THEREOF FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING (AND
WAIVES FOR SUCH PURPOSE ANY DEFENSE BASED ON LACK OF PERSONAL JURISDICTION).

(c)

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT BROUGHT IN ANY STATE COURT SITTING IN MISSOURI OR
IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI AND
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.11

No Third Party Beneficiaries.  No person or entity not a party to this Agreement
shall have rights under this Agreement as a third party beneficiary or
otherwise.

10.12

Amendments and Waivers.  This Agreement may be amended by Buyer and Seller
Representative on behalf of the Seller by an instrument in writing signed by
Buyer and Seller Representative.  Any term or provision of this Agreement may be
waived in writing at any time by the party that is entitled to the benefits
thereof.  No waiver by any party with respect to any breach or default or of any
right or remedy and no course of dealing shall be deemed to constitute a
continuing waiver of any other breach or default or of any other right or
remedy, unless such waiver be expressed in writing signed by the party to be
bound.  Failure of a party to exercise any right shall not be deemed a waiver of
such right or rights in the future.

10.13

Number and Gender of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

10.14

Invalid Provisions.  If any provision of this Agreement that is not essential to
accomplishing its purposes is held to be illegal, invalid, or unenforceable
under present or future laws, such provisions shall be fully severable as if
such invalid or unenforceable provisions had never comprised a part of the
Agreement; and the remaining provisions of the Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
automatically as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

10.15

Multiple Counterparts.  This Agreement may be executed in any number of
identical counterparts.  If so executed, each of such counterparts is to be
deemed an original for all purposes and all such counterparts shall,
collectively, constitute one agreement, but, in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.

10.16

Joint Drafting.  All of the parties hereto have been represented by counsel in
the negotiations and preparation of this Agreement; therefore, this Agreement
will be deemed to be drafted by each of the parties hereto, and no rule of
construction will be invoked respecting the authorship of this Agreement.





 28

 







--------------------------------------------------------------------------------







10.17

Expenses.  Except as may otherwise be provided herein, each of the parties has
borne all of their own expenses in connection with the negotiation and closing
of this Agreement and the transactions contemplated hereby.  If litigation,
arbitration or any other Proceeding is commenced between or among the parties
concerning any dispute arising out of or relating to this Agreement, the
prevailing party in any contested proceeding or Proceeding will be entitled, in
addition to any other award that may be made, to recover its reasonable
attorneys’ fees and expenses, unless otherwise ordered by the court or
arbitrator.

10.18

Seller Representative.  The Seller hereby appoints ________________________ as
their representative to act on their behalf in connection with certain matters
under this Agreement and any other documents relating thereto, including,
without limitation, the power to:  

(a) modify, amend or waive provisions of this Agreement and any other documents
relating thereto;

(b) give and receive any notices, settle any disputes and receive and distribute
any payments to the Seller hereunder;

(c) agree to, negotiate and enter into settlements and compromises, demand
dispute resolution, comply with orders of courts and awards or arbitrators; and

(d) give consents and instructions or contest any claims.

Buyer is entitled to rely upon the authority of the Seller Representative to act
on behalf of the Seller Representative as provided in this Agreement.  Any
payment by Buyer to the Seller Representative or any such successor for
distribution to the Seller in accordance with this Agreement shall discharge
Buyer’s obligation to make the corresponding payment to the Seller.




[Remainder of Page Left Blank Intentionally]








 29

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date first above written.

 

 

 

SELLERS:

 

 

 

Challenger Powerboats, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Laurie Phillips

 

 

 

 

Laurie Phillips

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

IMAR Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

Execute Sports, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geno M. Apicella

 

 

 

 

Geno M. Apicella

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 




Signature Page – Asset Purchase Agreement











 xxx

 







--------------------------------------------------------------------------------







EXHIBIT A

Agreement for Exclusive Right of Supply










THIS AGREEMENT made effective the 10 day of August, 2007.




BETWEEN:







Execute Sports Inc.

21143 Hawthorne Blvd. #425

Torrance, California 90503




(the “Buyer”)




- and -




IMAR Group

Wholly-Owned Subsidiary of Challenger Powerboats, Inc.

300 Westlink Drive

Washington, Missouri 63090




(the “Seller”)




WHEREAS:




I

Buyer desires to engage Seller to [manufacture and] supply the following items
on an exclusive basis: Sugar Sand boats (the “Products”);




II

Seller desires to be the exclusive supplier of the Products to Buyer;




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements between the parties, the parties hereto agree as
follows:




1.

Term

This Agreement shall be for an initial term of 10 years, commencing on the 10th
of August, 2007. Either party may renew this agreement upon giving the other
party not less than 120 days’ written notice prior to the termination of the
Agreement.




10.18

2.

Responsibilities of Seller and Buyer

Seller shall be the exclusive supplier to the Buyer of the Products, on the
terms and conditions contained herein which shall govern all orders placed under
this Agreement and no other terms or conditions shall be of any force or effect.




10.19

3.

Prices

Seller agrees to work with the Buyer to set the Prices of the Products to the
Buyer such that sufficient margins may be realized by the Buyer and competitive
Manufacture’s Suggested Retail Prices (“MSRP”) offered to dealers and
distributors of the Products. All prices are exclusive of applicable federal,
state/provincial or local sales or other taxes.





 xxxi

 







--------------------------------------------------------------------------------










10.20

4.

Price Changes

(a)

The Seller may also from time to time with 30 days’ prior written notice to the
Buyer and with Buyer’s consent increase any Item price, provided such increase
is given to all other customers purchasing identical items from Seller.

(b)

The Seller may, without notice, from time to time increase any Item price by the
amount of any new or increased duties, excise, sales or other taxes imposed or
levied during the term of this Agreement by any governmental authority on the
manufacture, sale, delivery or use of the materials used in the manufacture of
the Products or which affect the cost of such materials.

(c)

The Seller may, without notice, increase any Item price by the amount of any
increase in expense resulting from the use of substitute materials as permitted
pursuant to the terms of this Agreement.

(d)

The Seller may reduce any Item price or increase any cash discount at any time
without prior written notice to the Buyer.




10.21

5.

Terms of Payment

Invoices shall be due and payable within XX days from their issued date.




10.22

6.

Delivery Terms

(a)

The Buyer shall give the Seller a written monthly forecast of its anticipated
requirements of Products stating the specifications needed, and shall place
orders with the Seller sufficiently in advance of shipment dates to enable the
Seller to obtain materials and complete the orders.  If Buyer has engaged Seller
or Seller’s Affiliates to act as Marketing and Sales Agent for Products, Buyer
will not be required to give the Seller written monthly forecasts, as long as
such engagement is in effect.

(b)

All sales and deliveries of Products shall be at the costs of the Seller, the
cost of which will be taken into consideration in the Pricing.  The Buyer may
take delivery at the actual place of manufacture or origin of shipment and
determine the mode of transportation subject to the Seller’s available
facilities, and to the Buyer’s notifying the Seller at least 10 days in advance
of shipment.




10.23

7.

Termination

(a)

Upon the termination of this Agreement for any reason, the Buyer shall accept
and pay for at contract prices all Products previously ordered and shipped on
its behalf.

(b)

If either party fails to perform any of its obligations under this or any other
agreement they may enter into with each other, the other party may terminate
this Agreement upon 90 days’ prior written notice. This Agreement shall be
terminated at the end of the 90-day period unless the party in breach shall
remedy the breach or other defect of performance during the 90-day period. If
the Seller continues to make shipments despite the Buyer’s default, such action
shall not constitute a waiver of the default or otherwise affect the Seller’s
rights and remedies under this Agreement.








 xxxii

 







--------------------------------------------------------------------------------







10.24

8.

Warranties

Except as provided in this clause, the Seller makes no warranty, express or
implied, with respect to the Products covered by this Agreement. Claims for
shortages must be presented in writing within 30 days after receipt of shipment.
All other claims must be presented in writing within 30 days after receipt of
shipment. The Seller shall not be liable under any circumstances for
consequential, indirect or special damages or for damages resulting in any way
from faulty or improper use of Products. The Seller shall only be responsible to
the Buyer in the event of damage resulting directly from the Seller’s faulty
workmanship or use of Products or materials, which do not conform to
specifications and in no event shall the Seller’s liability exceed the Buyer’s
cost of defective Products and their contents.




10.25

9.

Force Majeure

It is agreed between the parties hereto that neither party shall be held
responsible for damages caused by delay or failure to perform its undertakings
under the terms of the Agreement when the delay or failure is due to fires,
strikes, floods, acts of God, lawful acts of public authorities, or delays or
defaults caused by common carriers, which cannot reasonably be foreseen or
provided against.




10.26

10.

Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, administrators, executors, successors and
assigns.




10.27

11.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Missouri.




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




 

BUYER

 

 

 

 

 

Geno M. Appicella, CEO

 

Execute Sports, Inc.

 

 

 

 

 

SELLER

 

 

 

 

 

Laurie A. Phillips, President & CEO

 

Challenger Powerboats, Inc.

 

 











 xxxiii

 







--------------------------------------------------------------------------------







EXHIBIT B

Exclusive Sales and Marketing Agreement







This Sales and Marketing Agreement ("Agreement") is made on this 10 day of
August, 2007,




BY and BETWEEN




Execute Sports, Inc. (“Execute”)

21143 Hawthorne Boulevard #425 Torrance, California 90503




-and-




Challenger Powerboats, Inc (“Challenger”)

300 Westlink Drive

Washington, Missouri 63090




WHEREAS Execute owns the rights to Sugar Sand boats, a brand of jet powered
boats, and Challenger wishes to sell and market Sugar Sand boats, NOWTHEREFORE,
the parties agree as follows:




A

DESCRIPTION OF SERVICES




1.

Challenger will have the non-exclusive right to represent Sugar Sand and to
market and sell Sugar Sand's medical transcription and medical coding training
programs throughout the United States.




(a)

Challenger will provide the following services:




(i)

Challenger will be responsible for marketing and promoting Sugar Sand boats. Any
publication and/or distribution of printed material in the promotion of Sugar
Sand boats shall first be approved by Execute. The Sugar Sand name and logo,
promotional materials, and information may be used with the approval of Execute
during the term of this agreement.




(ii)

Challenger will collect and convey to Execute complete contract information on
each buyer (dealer, distributor, and consumer collectively “Customer”) of Sugar
Sand boats.




(b)

Execute will be financially responsible:




(i)

for all marketing expenses, including advertising, promotional material,
brochures, etc., all of which will be authorized by Execute prior to incurring,
managed by Challenger




(ii)

its pro rata share of administrative and other expenses relating to Challenger’s
marketing efforts, all of which will be authorized by Execute prior to
incurring.




B

COMMISSIONS




1.

Execute agrees to pay Challenger a commission of 0.07% (0.007) of the aggregate
contract price to Customer




Contract price is the price paid by Customer for the boat and accessories,
excluding shipping, sales tax and duties, if any.




Execute shall pay commissions due to Challenger on a monthly basis within 10
days of the end of each calendar month.  Challenger shall be solely responsible
for all payments due to any





 xxxiv

 







--------------------------------------------------------------------------------







individual or organization which may perform work on behalf of Challenger or
with whom Challenger arranges to share commissions.




Execute shall have no direct or implied relationship with any individual or
entity associated with Challenger, nor any responsibility to provide service to
these independent entities.




C.

CONTRACT TERM




The term of this Agreement shall be from the date hereof through August 10, 2017
subject to renewal as provided in Section 4 below (the "Term").




D.

EXTENSION OF TERM




The term of this agreement may be renewed for an additional ten-year period (the
“Extension Term”), by mutual agreement of the parties. The addition of an
Extension Term shall be documented by a written amendment to this Agreement,
executed by both parties.




E.

TERMINATION




If either party fails to perform any of its obligations under this or any other
agreement they may enter into with each other, the other party may terminate
this Agreement upon 90 days’ prior written notice. This Agreement shall be
terminated at the end of the 90-day period unless the party in breach shall
remedy the breach or other defect of performance during the 90-day period. If
the Execute continues to make shipments despite Challenger’s default, such
action shall not constitute a waiver of the default or otherwise affect
Execute’s rights and remedies under this Agreement for any reason with 30 days
written notice.




F.

OWNERSHIP/INTELLECTUAL PROPERTY




All content and improvements to Sugar Sand boats are the sole property of
Execute. This shall apply with respect to Execute’s ideas, applications for
patents, and patents, any improvements, further improvements, and any new items
developed by Execute during the term of this Agreement. Challenger shall sign
all documents necessary to perfect the rights of Sugar Sand in such intellectual
property, but will not be liable for any costs associated with perfecting the
rights of Execute in said property.




G.

EXPENSE REIMBURSEMENT




Execute shall pay its pro rata share of “out-of-pocket” expenses related to its
marketing efforts (see paragraph 1 (“Description of Services” above).  Marketing
related expenses include advertising, brochures, boat shows, dealer meetings,
and other promotional efforts.   

  

H.

RELATIONSHIPOF PARTIES




This Agreement provides Challenger with the authorization to represent Execute
soley for the marketing and selling of the Sugar Sand line of jet boats.  It
does not constitute either party an agent or legal representative of the other
for any other purpose whatsoever and, neither party is in any way authorized to
make any contract, agreement, warranty or representation or to create any
obligations, express or implied, on behalf of the other party hereto except to
sell the Sugar Sand line of jet boats..




I.

GOVERNING POLICIES AND PROCEDURES




All Execute rules, policies, and operating procedures concerning customer orders
and returns, customer service, customer data, and product sales will apply to
Customer referred by Challenger.








 xxxv

 







--------------------------------------------------------------------------------







J.

LEGAL REQUIREMENTS




Challenger and Execute agree to obtain and maintain all permits, licenses and
consents

(governmental and otherwise) that are necessary or advisable for providing the
services described in Section 1 above and further, in providing the services
described in Section I above, to comply with all applicable legal requirements.




K.

INDEMNIFICATION




1.

Execute agrees to indemnify Challenger, together with the officers, directors
and employees of Challenger, and defend and hold them harmless from and against
all claims, losses, causes of action, liabilities, damages and expenses
(including, without limitation, reasonable attorneys' fees) directly arising
from, incurred as a consequence of or otherwise directly attributable to the
gross negligence of Execute in providing the Services.




2.

Challenger agrees to indemnify Execute, together with the officers, Directors,
and employees of Execute, and defend and hold them harmless from and against all
claims, losses, causes of action, liabilities, damages and expenses (including,
without limitation, reasonable attorneys' fees) directly arising from, incurred
as a consequence of or otherwise directly attributable to the gross negligence
of Challenger in connection with the Services being provided in this Agreement




L.

ASSlGNMENT




Neither party's obligation under this Agreement may be assigned or transferred
to any other person, firm, or corporation without the prior written consent of
the other party, provided that Execute’s approval of Challenger’s transfer or
assignment shall be based upon Execute’s determination, in its reasonable
discretion, that Challenger’s transferee or assignee has the requisite
experience, resources, and financial stability to fulfill the obligations of
Challenger under this Agreement, and that the transfer will not create a
conflict of interest with Sugar Sand’s corporate goals. Sugar Sand may, however,
assign this Agreement without consent of Challenger in connection with a merger,
consolidation, acquisition or sale of substantially all of its assets or stock,
or substantially all of the assets of the division of its business.




M.

CONFIDENTIALITY




Except as otherwise provided in this Agreement or with the consent of the other
party hereto, each of the parties agrees that all information including, without
limitation, the terms of this Agreement, business and financial information,
customer and vendor lists and pricing and sales information, concerning either
party, or any of their respective customers, provided by or on behalf of any of
them shall remain strictly confidential and secret and shall not be utilized,
directly or indirectly by the party receiving such information for its own
business purposes or for any other purpose, except and solely to the extent that
any such information is generally known or available to the public through a
source or sources other than such party hereto or its Challengers.




Notwithstanding the foregoing, each party is hereby authorized to deliver a copy
of any such information (a) to any person pursuant to a subpoena issued by any
court or administrative agency, (b) to its accountants, attorneys or other
agents (including employees and investors on a need to know basis) on a
confidential basis and (c) otherwise as required by applicable law, rule,
regulation or legal process including, without limitation, the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, and the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.




N.

SURVIVAL




The confidentiality provisions of this Agreement shall remain in full force and
effect after the termination of this Agreement.








 xxxvi

 







--------------------------------------------------------------------------------







O.

NOTICES




All notices required and permitted under this Agreement shall be in writing and
shall be delivered in person or deposited in the mail, postage prepaid to the
mailing address on page 1 of this Agreement.  Such address may be changed from
time to time by either party by providing written notice to the other in the
manner set forth above.




P.

ENTIRE AGREEMENT




This Agreement contains the entire agreement of the parties and there are no
other promises or conditions in any other agreement whether oral or written.
This Agreement supersedes any prior written or oral agreements between the
parties.Agreement is six (6) pages in length including signature page.




Q.

AMENDMENT




This Agreement may be modified or amended if the amendment is made in writing
and is signed by both parties.




R.

SEVERABILITY




If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a Court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable then such provision shall be deemed to be written construed and
enforced as so limited.




S.

WAIVER OF CONTRACTUAL RIGHT




The failure of either party to enforce any provision of the Agreement shall not
be construed as a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement.




T.

APPLICABLE LAW




This Agreement shall be governed by the laws of the State of Missouri, United
States of America.




U.

COUNTERPARTS




This Agreement may be signed by facsimile and in any number of counterparts with
the same effect as if the signatures upon any counterpart were upon the same
instrument. All signed counterparts shall be deemed to be an original.




IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
date first above written.




 

Execute Sports, Inc.

 

 

 

 

 

Geno M. Appicella, CEO

 

 

 

Challenger Powerboats, Inc.

 

 

 

 

 

Laurie A. Phillips, President & CEO








 xxxvii

 





